Case 1:19-cv-06836 Document 2 Filed 07/23/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

Bill Spurlock Shutterfly, Inc. et al.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
Juan E. Monteverde
The Empire State Building, 350 Fifth Avenue, Suite 4405, NY, NY 10118

Tel.: (212) 971-1341

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS®)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. §§ 78n(a), 78t(a). Violation of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934.

Judge Previously Assigned
Has this action, case, or proceeding. or one essentially the same been previously filed in SDNY at any time? No Vives]

lf yes, was this case Vol.[_] Invol. [_] Dismissed. No[_] Yes [_] /fyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes Cl
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PeRSOMaL ERY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES

[ ] 140 INSURANCE { ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | | 695 DRUG RELATED [ ]422 APPEAL eee

{ ] 120 MARINE [ 1315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY seizure OF PROPERTY 28 USC 158 [ 1376 QUI TAM

[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC:B81 [ ]423 WITHDRAWAL [ ]400 STATE

{ ] 140 NEGOTIABLE | 1320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) ga OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER | 1368 ASBESTOS PERSONAL [ ]410 ANTITRUST

[ ] 150 RECOVERY OF _—[ ] 380 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY [ ]480 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ ] 820 COPYRIGHTS [ 1470 RACKETEER INFLU-

[ ] 151 MEDICARE ACT __[ ] 345 MARINE PRODUCT { 1830 PATENT ENCED & CORRUPT

[ } 182 RECOVERY OF LIABILITY ] 370 OTHER FRAUD ORGANIZATION ACT
Bee Sa i 1371 RUTH IN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)

{]
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT

(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF — [| ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ] 380 OTHER PERSONAL LABOR [ ] 861 HIA (1395fF) [xf 850 SECURITIES/
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (823) COMMODITIES!
BENEFITS MED MALPRACTICE [ ] 385 PROPERTY DAMAGE [ ] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE XVI
SUITS [ } 720 LABOR/MGMT [ ] 865 RSI (405(g))
[ 1 190 OTHER PRISONER PETITIONS RELATIONS [ ] 890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ] 510 MOTIONS TO [| 751 FAMILY MEDICAL FEDERAL TAX SUITS [ } 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Fave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196 FRANCHISE CIVIL RIGHTS [ ] 530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
{ ] 535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 731 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF
[1440 OTHER CML RIGHTS SECURITY ACT (ERISA) INFORMATION ACT

(Non-Prisoner)

REAL PROPERTY [ ] 896 ARBITRATION
[ 1441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ | 442 EMPLOYMENT PRISONER CIVIL RIGHTS ;
CONDEMNATION — [ ] 443 HOUSING/ { ]462 NATURALIZATION PROCEDURE ACT/REVIEW OR

APPEAL OF AGENCY DECISION

{ ] 220 FORECLOSURE [44s eae [ ] 550 CIVIL RIGHTS APPLICATION
[]230 RENT LEASE & [ ]555 PRISON CONDITION —_[ ] 485 OTHER IMMIGRATION
EJECTMENT DISABILITIES - | ] 560 CIVIL DETAINEE ACTIONS ee ONALITY OF

]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT

TORT PRODUCT  [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

 

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: &l YES NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form !H-32).
Case 1:19-cv-06836 Document 2 Filed 07/23/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original C] 2 Removed from C] 3, Remanded C 4 Reinstated or CJ 3 Transferred from C16 1 oe Ede i
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

oO Appellate
a. all parties represented Court
. {-] 8 Multidistrict Litigation (Direct File)

Lit b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[11 U.S.PLAINTIFF [[]2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION (_]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE Em tf CITIZEN OR SUBJECT OF A [13[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION (16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

1

Check one: THIS ACTION SHOULD BE ASSIGNED TO: ~=_[_] WHITE PLAINS [x] MANHATTAN

 

DATE (7/23/2019 | SIGNATURE OF ATTORNEY OF RECORD a TO PRACTICE IN THIS DISTRICT
[x YES (DATE ADMITTED MoJanuary yr.2007  )
RECEIPT # Attorney Bar Code # JM-8169

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
